After Remand from the Supreme Court

THOMPSON, Judge.
This court, on October 3, 2003, affirmed the trial court’s judgment, without an opinion. 898 So.2d 925 (Ala.Civ.App.2003) (table). The Supreme Court of Alabama has reversed this court’s judgment and remanded the cause. Ex parte Williamson, 907 So.2d 407 (Ala.2004). In compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
CRAWLEY, P. J., and PITTMAN and BRYAN, JJ., concur.
MURDOCK, J., recuses himself.